Citation Nr: 1544290	
Decision Date: 10/16/15    Archive Date: 10/21/15

DOCKET NO.  14-34 310A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel





INTRODUCTION

The Veteran served on active duty from December 1944 to April 1946.  These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  There is also a paperless, electronic record in the Virtual VA system that contains duplicative documents.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Bilateral hearing loss was not manifested during active service, is not related to active service, and was not manifested within one year from the date of separation from the military. 

2.  Tinnitus was not manifested during active service, is not related to active service, and was not manifested within one year from the date of separation from the military. 


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated by active service and an organic disease of the nervous system may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2015).

2.  Tinnitus was not incurred in or aggravated by active service and an organic disease of the nervous system may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5107 (West 2014); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The VCAA applies to the instant claims. 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record:  (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice should be provided prior to an initial unfavorable RO decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including:  (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  This notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).

The Veteran was provided all required VCAA notice in the VA Form 21-526EZ Application for Disability Compensation and Related Compensation Benefits, which he submitted in April 2014.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This duty to assist contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In this case, VA obtained the Veteran's service treatment records and post-service treatment records.  In addition, the Veteran was provided with a VA examination in June 2014.  As the examination included a review of the pertinent medical history, clinical findings, and diagnoses, and was supported by rationale, the Board finds that the evidence is adequate to make a determination on these claims.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The claims for service connection are thus ready to be considered on the merits.

Service Connection

A veteran is entitled to VA disability compensation if there is disability resulting from personal injury suffered or disease contracted in line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active service.  38 U.S.C.A. § 1110.  Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a). 

Service connection may also be granted for a disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d).  Generally, to obtain service connection, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

For a veteran who served 90 days or more of active service during a war period or after December 31, 1946, there is a presumption of service connection for organic disease of the nervous system, including hearing loss and tinnitus, if the disability is manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent cause.  38 C.F.R. § 3.303(b).  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not specifically discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board provide reasons for rejecting evidence favorable to the Veteran. 

The Veteran contends that his current bilateral hearing loss and tinnitus were caused by in-service noise exposure.  The Veteran has not, at any point, stated that his hearing loss or tinnitus had onset during service and have existed since that time.  

First, the Veteran has currently diagnosed bilateral hearing loss and tinnitus.  The Board finds the Veteran competent and credible to report that he has tinnitus.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) (noting that lay testimony may establish the presence of tinnitus because ringing in the ears is capable of lay observation).  Additionally, the 2014 VA examination diagnosed hearing loss for VA purposes.  See 38 C.F.R. § 3.385 (2015).  Second, the evidence shows an in-service event or injury.  The Veteran was awarded the Combat Action Ribbon for his participation in combat.  Accordingly, noise exposure is consistent with his service.  See 38 U.S.C.A. § 1154(b).  Therefore, the Veteran has demonstrated an in-service event or injury.

The only remaining issue, therefore, is whether there is a nexus between the Veteran's in-service noise exposure and his bilateral hearing loss and tinnitus.

Service treatment records are silent for any complaints, treatment, or diagnoses of hearing loss or tinnitus.  Whisper voice tests were normal upon entrance and discharge.  

VA treatment records show that the Veteran was seen in October 2012 to evaluate his hearing.  He reported that he had developed difficulty hearing over the past few years.  Recreational noise exposure involving hunting, chain saws, target shooting, lawn care, and power tools was noted.  The Veteran was diagnosed with bilateral sensorineural hearing loss and counseled regarding the use of hearing aids.  

In statements submitted to VA, the Veteran reported that he had works at Motor Wheel Corporation for 37 years as a quality control technician.  

In June 2014, the Veteran was afforded a VA examination to determine the nature and etiology of his bilateral hearing loss and tinnitus.  The Veteran reported onset of his hearing loss 4 to 5 years earlier.  He also reported intermittent tingling in his ears.  He reported 37 years of occupational industrial noise exposure and a history of recreational noise exposure including firearms, chainsaws, power tools, and hammers.  The VA examiner opined that it was less likely than not that the Veteran's bilateral hearing loss and tinnitus were caused by or the result of his military noise exposure.  He elaborated that the most likely cause of the Veteran's disabilities was his history of occupational, avocational, and recreational noise exposure in civilian life, and presbycusis at the age of 87.  The VA examiner also explained that the length of the Veteran's noise exposure in service was intense, but brief, and typically insignificant in causing permanent, occupational noise-induced hearing loss.  The VA examiner concluded that the Veteran's exposure to hazardous noise in civilian life was far greater than his 18 months of hazardous noise in the military and the more likely cause of his bilateral hearing loss and tinnitus, along with his age.  The VA examiner cited a variety of studies and medical literature to support his conclusions.  This opinion is afforded high probative value as it reflected the VA examiner's specialized knowledge, training, and experience as to the diagnosis and etiology of these disabilities, as well as consideration of all relevant lay and medical evidence of record.  

This opinion, in conjunction with onset of hearing difficulty sometime after 2005, at least 60 years after service discharge, demonstrate that the hearing loss and tinnitus are not related to active service.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did not err in denying service connection when the veteran failed to provide evidence which demonstrated continuity of symptomatology, and failed to account for the lengthy time period for which there is no clinical documentation of disorder).  Accordingly, service connection for hearing loss and tinnitus on this basis is not warranted.  Additionally, the record does not show a lay or medical evidence of hearing loss or tinnitus during service, or within one year.  See 38 C.F.R. §§ 3.303(b); 3.307, 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

The Board notes that the Veteran has asserted that his hearing loss and tinnitus are related to service.  As noted above, the Veteran has not asserted continuity of symptoms.  These nexus opinions are not accorded probative value as the Veteran is not competent to opine on the etiology of hearing loss and tinnitus as that is a complex medical determination requiring knowledge of audiology and internal organs.  Again, the Veteran has not asserted here that his tinnitus began during service and existed since that time; he would be competent to do so.  Likewise, he has not asserted the presence of hearing loss since service.  Accordingly, his nexus opinion is outweighed by the VA examiner's opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

The Board notes that under the provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt is to be resolved in the claimant's favor in cases where there is an approximate balance of positive and negative evidence in regard to a material issue.  The preponderance of the evidence, however, is against the Veteran's claims, and thus that doctrine is not applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The Veteran's claims of entitlement to service connection for bilateral hearing loss and tinnitus must be denied.


ORDER

Entitlement to service connection for bilateral hearing loss is denied

Entitlement to service connection for tinnitus is denied.



____________________________________________
      K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


